

                                                                 Exhibit 10(i).1

[crbtlogo.jpg]

                             BUSINESS LOAN AGREEMENT

---------      ----------  ----------  ----------  ---------  -------  -------  --------
Principal      Loan Date   Maturity    Loan No     Call/Coll  Account  Officer  Initials
$6,250,000.00  08-30-2007  08-28-2009  1089921654  410 / 4               703
---------      ----------  ----------  ----------  ---------  -------  -------  --------
References  in the shaded  area are for  Lender's  use only and do not limit the
applicability of this document to any particular loan or item.
Any item above containing "***" has been omitted due to text length limitations.
--------------------------------------------------------------------------------

Grantor:  MorAmerica Capital Corporation
          101 2nd Street SE Ste 800
          Cedar Rapids, IA  52401

Lender:   Cedar Rapids Bank and Trust Company
          500 1st Avenue NE Ste 100, P.O. Box 789
          Cedar Rapids, IA  52406-0789
================================================================================

THIS BUSINESS LOAN AGREEMENT dated August 30, 2007, is made and executed between
MorAmerica  Capital  Corporation  ("Borrower")  and Cedar  Rapids Bank and Trust
Company ("Lender") on the following terms and conditions.  Borrower has received
prior  commercial  loans from Lender or has  applied to Lender for a  commercial
loan or loans or other  financial  accommodations,  including those which may be
described  on any  exhibit or  schedule  attached  to this  Agreement  ("Loan").
Borrower  understands and agrees that: (A) in granting,  renewing,  or extending
any Loan,  Lender is relying upon Borrower's  representations,  warranties,  and
agreements  as set  forth in this  Agreement;  (B) the  granting,  renewing,  or
extending  of any Loan by Lender at all times shall be subject to Lender's  sole
judgment and  discretion;  and (C) all such Loans shall be and remain subject to
the terms and conditions of this Agreement.

TERM.  This  Agreement  shall be  effective  as of August  30,  2007,  and shall
continue in full force and effect until such time as all of Borrower's  Loans in
favor of Lender have been paid in full,  including principal,  interest,  costs,
expenses, attorneys' fees, and other fees and charges, or until such time as the
parties may agree in writing to terminate this Agreement.

CONDITIONS  PRECEDENT TO EACH ADVANCE.  Lender's  obligation to make the initial
Advance and each subsequent Advance under this Agreement shall be subject to the
fulfillment to Lender's  satisfaction of all of the conditions set forth in this
Agreement and in the Related Documents.

         Loan  Documents.   Borrower  shall  provide  to  Lender  the  following
         documents for the Loan: (1) the Note; (2) Security  Agreements granting
         to  Lender  security   interests  in  the  Collateral;   (3)  financing
         statements  and  all  other  documents   perfecting  Lender's  Security
         Interests; (4) evidence of insurance as required below; (5) guaranties;
         (6) together with all such Related  Documents as Lender may require for
         the Loan; all in form and substance satisfactory to Lender and Lender's
         counsel.

         Borrower's  Authorization.  Borrower  shall have  provided  in form and
         substance satisfactory to Lender properly certified  resolutions,  duly
         authorizing the execution and delivery of this Agreement,  the Note and
         the Related Documents.  In addition,  Borrower shall have provided such
         other resolutions,  authorizations, documents and instruments as Lender
         or its counsel, may require.

         Payment of Fees and  Expenses.  Borrower  shall have paid to Lender all
         fees,  charges,  and other  expenses  which are then due and payable as
         specified in this Agreement or any Related Document.

         Representations and Warranties.  The representations and warranties set
         forth in this Agreement, in the Related Documents,  and in any document
         or  certificate  delivered to Lender under this  Agreement are true and
         correct.

         No Event of Default. There shall not exist at the time of any Advance a
         condition  which  would  constitute  an Event  of  Default  under  this
         Agreement or under any Related Document.

REPRESENTATIONS  AND WARRANTIES.  Borrower represents and warrants to Lender, as
of the  date of this  Agreement,  as of the  date of each  disbursement  of loan
proceeds, as of the date of any renewal,  extension or modification of any Loan,
and at all times any Indebtedness exists:



--------------------------------------------------------------------------------



                             BUSINESS LOAN AGREEMENT                    Page 2
Loan No.:  1089921654               (Continued)


================================================================================


         Organization. Borrower is a corporation for profit which is, and at all
         times shall be, duly organized,  validly existing, and in good standing
         under and by virtue of the laws of the State of Iowa.  Borrower is duly
         authorized to transact  business in all other states in which  Borrower
         is doing business, having obtained all necessary filings,  governmental
         licenses  and  approvals  for each  state in  which  Borrower  is doing
         business.  Specifically,  Borrower  is, and at all times shall be, duly
         qualified as a foreign  corporation  in all states in which the failure
         to so qualify would have a material  adverse  effect on its business or
         financial  condition.  Borrower has the full power and authority to own
         its  properties  and to transact  the business in which it is presently
         engaged or presently  proposes to engage.  Borrower maintains an office
         at 101 2nd Street SE Ste 800, Cedar Rapids,  IA 52401.  Unless Borrower
         has designated otherwise in writing, the principal office is the office
         at which  Borrower  keeps its books and records  including  its records
         concerning  the  Collateral.  Borrower  will notify Lender prior to any
         change in the  location  of  Borrower's  state of  organization  or any
         change in Borrower's  name.  Borrower shall do all things  necessary to
         preserve and to keep in full force and effect its existence, rights and
         privileges,  and shall comply with all regulations,  rules, ordinances,
         statutes,  orders and decrees of any governmental or quasi-governmental
         authority  or court  applicable  to Borrower  and  Borrower's  business
         activities.

         Assumed Business Names. Borrower has filed or recorded all documents or
         filings  required by law relating to all assumed business names used by
         Borrower.  Excluding the name of Borrower,  the following is a complete
         list of all assumed  business names under which Borrower does business:
         None.

         Authorization.  Borrower's execution, delivery, and performance of this
         Agreement and all the Related  Documents  have been duly  authorized by
         all necessary action by Borrower and do not conflict with,  result in a
         violation  of, or  constitute a default  under (1) any provision of (a)
         Borrower's articles of incorporation or organization, or bylaws, or (b)
         any agreement or other instrument binding upon Borrower or (2) any law,
         governmental regulation,  court decree, or order applicable to Borrower
         or to Borrower's properties.

         Financial Information. Each of Borrower's financial statements supplied
         to Lender truly and completely disclosed Borrower's financial condition
         as of the date of the statement, and there has been no material adverse
         change in Borrower's  financial condition subsequent to the date of the
         most recent  financial  statement  supplied to Lender.  Borrower has no
         material  contingent  obligations except as disclosed in such financial
         statements.

         Legal  Effect.  This  Agreement  constitutes,  and  any  instrument  or
         agreement  Borrower  is  required  to give  under this  Agreement  when
         delivered will  constitute  legal,  valid,  and binding  obligations of
         Borrower   enforceable   against  Borrower  in  accordance  with  their
         respective terms.

         Properties.  Except as  contemplated by this Agreement or as previously
         disclosed in  Borrower's  financial  statements or in writing to Lender
         and as accepted by Lender,  and except for property tax liens for taxes
         not presently due and payable,  Borrower owns and has good title to all
         of Borrower's properties free and clear of all Security Interests,  and
         has  not  executed  any  security  documents  or  financing  statements
         relating to such properties. All of Borrower's properties are titled in
         Borrower's  legal name,  and Borrower has not used or filed a financing
         statement under any other name for at least the last five (5) years.

         Hazardous Substances. Except as disclosed to and acknowledged by Lender
         in writing,  Borrower  represents  and  warrants  that:  (1) During the
         period of  Borrower's  ownership of the  Collateral,  there has been no
         use, generation,  manufacture, storage, treatment, disposal, release or
         threatened release of any Hazardous  Substance by any person on, under,
         about or from any of the Collateral.  (2) Borrower has no knowledge of,
         or reason to believe that there has been (a) any breach or violation of
         any Environmental Laws; (b) any use, generation,  manufacture, storage,
         treatment,  disposal,  release or  threatened  release of any Hazardous
         Substance on, under,  about or from the  Collateral by any prior owners
         or occupants of any of the Collateral;  or (c) any actual or threatened
         litigation  or  claims  of any  kind  by any  person  relating  to such
         matters.  (3) Neither  Borrower  nor any tenant,  contractor,  agent or
         other  authorized  user of any of the Collateral  shall use,  generate,
         manufacture,   store,  treat,  dispose  of  or  release  any  Hazardous
         Substance on, under, about or from any of the Collateral;  and any such
         activity shall be conducted in compliance with all applicable  federal,
         state, and local laws, regulations,  and ordinances,  including without
         limitation all Environmental  Laws.  Borrower authorizes Lender and its
         agents to enter upon the Collateral to make such  inspections and tests
         as  Lender  may  deem  appropriate  to  determine   compliance  of  the
         Collateral with this section of the Agreement. Any inspections or tests
         made by Lender shall be at Borrower's expense and for Lender's purposes
         only and  shall  not be  construed  to  create  any  responsibility  or
         liability on the part of Lender to Borrower or to any other person. The
         representations and warranties contained herein are based on Borrower's
         due diligence in  investigating  the Collateral for



--------------------------------------------------------------------------------




                             BUSINESS LOAN AGREEMENT                    Page 3
Loan No.:  1089921654               (Continued)


================================================================================

          hazardous waste and Hazardous Substances. Borrower hereby (1) releases
          and  waives  any  future  claims   against  Lender  for  indemnity  or
          contribution in the event Borrower becomes liable for cleanup or other
          costs under any such laws,  and (2) agrees to indemnify,  defend,  and
          hold harmless Lender against any and all claims, losses,  liabilities,
          damages,   penalties,  and  expenses  which  Lender  may  directly  or
          indirectly  sustain or suffer  resulting from a breach of this section
          of  the  Agreement  or  as  a  consequence  of  any  use,  generation,
          manufacture,  storage,  disposal,  release or threatened  release of a
          hazardous waste or substance on the Collateral. The provisions of this
          section of the  Agreement,  including the  obligation to indemnify and
          defend,  shall  survive  the  payment  of  the  Indebtedness  and  the
          termination,  expiration or  satisfaction  of this Agreement and shall
          not be affected by Lender's  acquisition of any interest in any of the
          Collateral, whether by foreclosure or otherwise.

          Litigation   and  Claims.   No   litigation,   claim,   investigation,
          administrative  proceeding  or  similar  action  (including  those for
          unpaid taxes) against Borrower is pending or threatened,  and no other
          event has occurred which may materially  adversely  affect  Borrower's
          financial condition or properties,  other than litigation,  claims, or
          other events,  if any, that have been disclosed to and acknowledged by
          Lender in writing.

          Taxes.  To the best of Borrower's  knowledge,  all of  Borrower's  tax
          returns and reports that are or were  required to be filed,  have been
          filed, and all taxes,  assessments and other governmental charges have
          been paid in full,  except those presently being or to be contested by
          Borrower  in good faith in the  ordinary  course of  business  and for
          which adequate reserves have been provided.

          Lien  Priority.  Unless  otherwise  previously  disclosed to Lender in
          writing,  Borrower  has not  entered  into  or  granted  any  Security
          Agreements,  or  permitted  the filing or  attachment  of any Security
          Interests on or affecting any of the Collateral directly or indirectly
          securing repayment of Borrower's Loan and Note, that would be prior or
          that may in any way be  superior to Lender's  Security  Interests  and
          rights in and to such Collateral.

          Binding Effect. This Agreement,  the Note, all Security Agreements (if
          any), and all Related  Documents are binding upon the signers thereof,
          as well as upon their successors, representatives and assigns, and are
          legally enforceable in accordance with their respective terms.

AFFIRMATIVE  COVENANTS.  Borrower covenants and agrees with Lender that, so long
as this Agreement remains in effect, Borrower will:

          Notices of Claims and Litigation. Promptly inform Lender in writing of
          (1) all material  adverse changes in Borrower's  financial  condition,
          and  (2)  all  existing  and  all   threatened   litigation,   claims,
          investigations,   administrative   proceedings   or  similar   actions
          affecting  Borrower or any Guarantor which could materially affect the
          financial  condition  of Borrower or the  financial  condition  of any
          Guarantor.

          Financial  Records.  Maintain its books and records in accordance with
          GAAP,  applied on a consistent basis, and permit Lender to examine and
          audit Borrower's books and records at all reasonable times.

          Financial Statements. Furnish Lender with the following:

                  Annual Statements. As soon as available, but in no event later
                  than  one-hundred-twenty  (120)  days  after  the  end of each
                  fiscal year, Borrower's balance sheet and income statement for
                  the year  ended,  audited  by a  certified  public  accountant
                  satisfactory to Lender.

                  Interim  Statements.  As soon as  available,  but in no  event
                  later  than 45 days  after  the  end of each  fiscal  quarter,
                  Borrower's balance sheet and profit and loss statement for the
                  period ended, prepared by Borrower.

All financial  reports  required to be provided  under this  Agreement  shall be
prepared in accordance with GAAP,  applied on a consistent  basis, and certified
by Borrower as being true and correct.

Additional Information.  Furnish such additional information and statements,  as
Lender may request from time to time.



--------------------------------------------------------------------------------




                             BUSINESS LOAN AGREEMENT                    Page 4
Loan No.:  1089921654               (Continued)


================================================================================

          Insurance.  Maintain fire and other risk insurance,  public  liability
          insurance, and such other insurance as Lender may require with respect
          to Borrower's properties and operations,  in form, amounts,  coverages
          and with  insurance  companies  acceptable to Lender.  Borrower,  upon
          request  of  Lender,  will  deliver  to  Lender  from time to time the
          policies or certificates of insurance in form  satisfactory to Lender,
          including  stipulations  that  coverages  will  not  be  cancelled  or
          diminished  without  at least ten (10) days  prior  written  notice to
          Lender.  Each  insurance  policy  also shall  include  an  endorsement
          providing that coverage in favor of Lender will not be impaired in any
          way by any act,  omission or default of Borrower or any other  person.
          In connection with all policies  covering assets in which Lender holds
          or is offered a security interest for the Loans, Borrower will provide
          Lender with such lender's loss payable or other endorsements as Lender
          may require.

          Insurance Reports.  Furnish to Lender, upon request of Lender, reports
          on each existing  insurance  policy showing such information as Lender
          may reasonably  request,  including without  limitation the following:
          (1) the name of the insurer;  (2) the risks insured; (3) the amount of
          the policy; (4) the properties insured;  (5) the then current property
          values  on the basis of which  insurance  has been  obtained,  and the
          manner of determining those values; and (6) the expiration date of the
          policy.  In addition,  upon request of Lender  (however not more often
          than   annually),   Borrower  will  have  an   independent   appraiser
          satisfactory to Lender determine, as applicable, the actual cash value
          or  replacement  cost of any  Collateral.  The cost of such  appraisal
          shall be paid by Borrower.

          Guaranties.  Prior  to  disbursement  of any  Loan  proceeds,  furnish
          executed  guaranties of the Loans in favor of Lender,  executed by the
          guarantor named below, on Lender's forms,  and in the amount and under
          the conditions set forth in those guaranties.

                  Name of Guarantor         Amount
                  MACC Private Equities Inc Unlimited

          Other  Agreements.  Comply with all terms and  conditions of all other
          agreements,  whether now or hereafter  existing,  between Borrower and
          any other  party and  notify  Lender  immediately  in  writing  of any
          default in connection with any other such agreements.

          Loan Proceeds.  Use all Loan proceeds  solely for Borrower's  business
          operations, unless specifically consented to the contrary by Lender in
          writing.

          Taxes,  Charges  and  Liens.  Pay and  discharge  when  due all of its
          indebtedness  and  obligations,   including  without   limitation  all
          assessments,  taxes,  governmental charges, levies and liens, of every
          kind and nature,  imposed upon Borrower or its properties,  income, or
          profits,  prior to the date on which penalties  would attach,  and all
          lawful claims that, if unpaid,  might become a lien or charge upon any
          of Borrower's properties, income, or profits.

          Performance.  Perform and comply, in a timely manner,  with all terms,
          conditions, and provisions set forth in this Agreement, in the Related
          Documents,  and  in  all  other  instruments  and  agreements  between
          Borrower and Lender.  Borrower  shall  notify  Lender  immediately  in
          writing of any default in connection with any agreement.

          Operations.   Maintain   executive  and   management   personnel  with
          substantially  the same  qualifications  and experience as the present
          executive and management  personnel;  provide written notice to Lender
          of any change in  executive  and  management  personnel;  conduct  its
          business affairs in a reasonable and prudent manner.

          Environmental  Studies.  Promptly conduct and complete,  at Borrower's
          expense, all such investigations,  studies,  samplings and testings as
          may be requested by Lender or any governmental  authority  relative to
          any substance,  or any waste or by-product of any substance defined as
          toxic or a hazardous  substance under  applicable  federal,  state, or
          local law, rule, regulation,  order or directive,  at or affecting any
          property or any facility owned, leased or used by Borrower.

          Compliance  with  Governmental  Requirements.  Comply  with all  laws,
          ordinances,  and  regulations,  now or  hereafter  in  effect,  of all
          governmental  authorities  applicable  to the  conduct  of  Borrower's
          properties,  businesses and operations, and to the use or occupancy of
          the  Collateral,  including  without  limitation,  the Americans  With
          Disabilities  Act.  Borrower  may  contest in good faith any such law,
          ordinance,   or  regulation   and  withhold   compliance   during  any
          proceeding,  including  appropriate  appeals,  so long as Borrower has
          notified  Lender  in  writing  prior to  doing  so and so long as,  in
          Lender's sole



--------------------------------------------------------------------------------




                             BUSINESS LOAN AGREEMENT                    Page 5
Loan No.:  1089921654               (Continued)


================================================================================

          opinion,  Lender's  interests in the Collateral  are not  jeopardized.
          Lender may  require  Borrower  to post  adequate  security or a surety
          bond, reasonably satisfactory to Lender, to protect Lender's interest.

          Inspection.  Permit  employees  or agents of Lender at any  reasonable
          time to  inspect  any and all  Collateral  for the Loan or  Loans  and
          Borrower's other properties and to examine or audit Borrower's  books,
          accounts,  and records and to make copies and  memoranda of Borrower's
          books, accounts, and records. If Borrower now or at any time hereafter
          maintains any records (including without limitation computer generated
          records and  computer  software  programs for the  generation  of such
          records) in the possession of a third party, Borrower, upon request of
          Lender,  shall notify such party to permit  Lender free access to such
          records at all  reasonable  times and to provide Lender with copies of
          any records it may request, all at Borrower's expense.

          Compliance  Certificates.  Unless waived in writing by Lender, provide
          Lender within  thirty (30) days after the end of each fiscal  quarter,
          with a certificate  executed by Borrower's chief financial officer, or
          other  officer or person  acceptable  to Lender,  certifying  that the
          representations  and  warranties  set forth in this Agreement are true
          and correct as of the date of the certificate  and further  certifying
          that, as of the date of the  certificate,  no Event of Default  exists
          under this Agreement.

          Environmental  Compliance  and Reports.  Borrower  shall comply in all
          respects with any and all  Environmental  Laws; not cause or permit to
          exist,  as a result  of an  intentional  or  unintentional  action  or
          omission  on  Borrower's  part or on the part of any third  party,  on
          property owned and/or occupied by Borrower, any environmental activity
          where damage may result to the environment,  unless such environmental
          activity is pursuant to and in  compliance  with the  conditions  of a
          permit issued by the appropriate federal,  state or local governmental
          authorities;  shall furnish to Lender promptly and in any event within
          thirty (30) days after receipt thereof a copy of any notice,  summons,
          lien,  citation,  directive,  letter or other  communication  from any
          governmental  agency or instrumentality  concerning any intentional or
          unintentional action or omission on Borrower's part in connection with
          any  environmental  activity  whether  or not  there is  damage to the
          environment and/or other natural resources.

          Additional  Assurances.  Make,  execute  and  deliver  to Lender  such
          promissory  notes,  mortgages,  deeds of trust,  security  agreements,
          assignments,  financing statements,  instruments,  documents and other
          agreements  as Lender  or its  attorneys  may  reasonably  request  to
          evidence and secure the Loans and to perfect all Security Interests.

LENDER'S  EXPENDITURES.  If any action or  proceeding  is  commenced  that would
materially  affect  Lender's  interest in the Collateral or if Borrower fails to
comply with any provision of this Agreement or any Related Documents,  including
but not limited to  Borrower's  failure to discharge or pay when due any amounts
Borrower is required to  discharge  or pay under this  Agreement  or any Related
Documents,  Lender on Borrower's behalf may (but shall not be obligated to) take
any  action  that  Lender  deems  appropriate,  including  but  not  limited  to
discharging or paying all taxes,  liens,  security  interests,  encumbrances and
other  claims,  at any time  levied or placed on any  Collateral  and paying all
costs  for  insuring,  maintaining  and  preserving  any  Collateral.  All  such
expenditures  incurred  or paid by  Lender  for such  purposes  will  then  bear
interest at the rate  charged  under the Note from the date  incurred or paid by
Lender to the date of  repayment by Borrower.  All such  expenses  will become a
part of the Indebtedness and, at Lender's option, will (A) be payable on demand;
(B) be added to the balance of the Note and be apportioned  among and be payable
with any  installment  payments to become due during  either (1) the term of any
applicable  insurance  policy;  or (2) the remaining term of the Note; or (C) be
treated  as a  balloon  payment  which  will be due and  payable  at the  Note's
maturity.

NEGATIVE  COVENANTS.  Borrower  covenants and agrees with Lender that while this
Agreement is in effect, Borrower shall not, without the prior written consent of
Lender:

          Indebtedness  and Liens.  (1) Except  for trade debt  incurred  in the
          normal course of business and  indebtedness to Lender  contemplated by
          this  Agreement,  create,  incur or assume  indebtedness  for borrowed
          money, including capital leases, (2) sell, transfer, mortgage, assign,
          pledge,  lease,  grant a  security  interest  in, or  encumber  any of
          Borrower's  assets (except as allowed as Permitted Liens), or (3) sell
          with recourse any of Borrower's accounts, except to Lender.

          Continuity  of  Operations.  (1)  Engage  in any  business  activities
          substantially  different  than those in which  Borrower  is  presently
          engaged, (2) cease operations,  liquidate, merge, transfer, acquire or
          consolidate  with any  other  entity,  change  its name,  dissolve  or
          transfer or sell Collateral out of the ordinary course of business, or
          (3) pay any  dividends  on  Borrower's  stock  (other  than  dividends
          payable in its stock),  provided,  however  that  notwithstanding  the
          foregoing, but only so long as no Event of Default has occurred and is
          continuing or would result from the payment of dividends, Borrower may
          pay cash



--------------------------------------------------------------------------------




                             BUSINESS LOAN AGREEMENT                    Page 6
Loan No.:  1089921654               (Continued)


================================================================================

          dividends  on its  stock  to its  shareholders  from  time  to time in
          amounts  necessary to enable the  shareholders to pay income taxes and
          make estimated income tax payments to satisfy their  liabilities under
          federal  and state law which  arise  solely  from their  ownership  of
          shares of Borrower's stock.

          Loans,  Acquisitions  and Guaranties.  (1) Loan,  invest in or advance
          money or  assets  to any  other  person,  enterprise  or  entity,  (2)
          purchase,  create or acquire any interest in any other  enterprise  or
          entity,  or (3) incur any obligation as surety or guarantor other than
          in the ordinary course of business.

          Agreements.  Borrower will not enter into any agreement containing any
          provisions  which would be violated or breached by the  performance of
          Borrower's obligations under this Agreement or in connection herewith.

CESSATION OF  ADVANCES.  If Lender has made any  commitment  to make any Loan to
Borrower,  whether  under this  Agreement or under any other  agreement,  Lender
shall have no  obligation to make Loan Advances or to disburse Loan proceeds if:
(A) Borrower or any Guarantor is in default under the terms of this Agreement or
any of the  Related  Documents  or any  other  agreement  that  Borrower  or any
Guarantor  has  with  Lender;  (B)  Borrower  or  any  Guarantor  dies,  becomes
incompetent  or becomes  insolvent,  files a petition in  bankruptcy  or similar
proceedings,  or is adjudged a  bankrupt;  (C) there  occurs a material  adverse
change in Borrower's  financial  condition,  in the  financial  condition of any
Guarantor,  or in the value of any  Collateral  securing  any  Loan;  or (D) any
Guarantor seeks,  claims or otherwise  attempts to limit,  modify or revoke such
Guarantor's guaranty of the Loan or any other loan with Lender.

RIGHT OF SETOFF.  To the extent  permitted by applicable  law, Lender reserves a
right of  setoff in all  Borrower's  accounts  with  Lender  (whether  checking,
savings,  or some other  account).  This  includes all accounts  Borrower  holds
jointly  with  someone  else and all  accounts  Borrower may open in the future.
However,  this does not include any IRA or Keogh accounts, or any trust accounts
for which setoff would be prohibited by law. Borrower  authorizes Lender, to the
extent  permitted by  applicable  law, to charge or setoff all sums owing on the
Indebtedness against any and all such accounts.

DEFAULT.  Each of the following shall  constitute an Event of Default under this
Agreement:

          Payment Default. Borrower fails to make any payment when due under the
          Loan.

          Other Defaults.  Borrower fails to comply with or to perform any other
          term, obligation, covenant or condition contained in this Agreement or
          in any of the  Related  Documents  or to comply with or to perform any
          term,  obligation,  covenant  or  condition  contained  in  any  other
          agreement between Lender and Borrower.

          Default in Favor of Third  Parties.  Borrower or any Grantor  defaults
          under any loan, extension of credit,  security agreement,  purchase or
          sales  agreement,  or any  other  agreement,  in  favor  of any  other
          creditor or person that may materially affect any of Borrower's or any
          Grantor's property or Borrower's or any Grantor's ability to repay the
          Loans or perform their respective  obligations under this Agreement or
          any of the Related Documents.

          False  Statements.  Any warranty,  representation or statement made or
          furnished  to Lender by Borrower or on  Borrower's  behalf  under this
          Agreement  or the  Related  Documents  is false or  misleading  in any
          material  respect,  either  now or at the time  made or  furnished  or
          becomes false or misleading at any time thereafter.

          Insolvency.  The dissolution or termination of Borrower's existence as
          a going  business,  the insolvency of Borrower,  the  appointment of a
          receiver for any part of Borrower's  property,  any assignment for the
          benefit  of  creditors,   any  type  of  creditor   workout,   or  the
          commencement of any proceeding under any bankruptcy or insolvency laws
          by or against Borrower.

          Defective  Collateralization.  This  Agreement  or any of the  Related
          Documents ceases to be in full force and effect (including  failure of
          any  collateral  document  to  create a valid and  perfected  security
          interest or lien) at any time and for any reason.

          Creditor or Forfeiture  Proceedings.  Commencement  of  foreclosure or
          forfeiture  proceedings,  whether by judicial  proceeding,  self-help,
          repossession  or any other  method,  by any creditor of Borrower or by
          any governmental agency against any collateral securing the Loan. This
          includes  a  garnishment  of any  of  Borrower's  accounts,  including
          deposit accounts,  with Lender.  However,  this Event of Default shall
          not  apply if there is a good  faith  dispute  by  Borrower  as to the
          validity  or



--------------------------------------------------------------------------------



                             BUSINESS LOAN AGREEMENT                    Page 7
Loan No.:  1089921654               (Continued)


================================================================================

          reasonableness  of the  claim  which is the basis of the  creditor  or
          forfeiture  proceeding  and if Borrower gives Lender written notice of
          the creditor or forfeiture  proceeding and deposits with Lender monies
          or a surety bond for the  creditor  or  forfeiture  proceeding,  in an
          amount  determined  by  Lender,  in its sole  discretion,  as being an
          adequate reserve or bond for the dispute.

          Events  Affecting  Guarantor.  Any of the preceding events occurs with
          respect to any Guarantor of any of the  Indebtedness  or any Guarantor
          dies or becomes  incompetent,  or revokes or disputes the validity of,
          or liability under, any Guaranty of the Indebtedness.  In the event of
          a death,  Lender,  at its option,  may,  but shall not be required to,
          permit  the   Guarantor's   estate  to  assume   unconditionally   the
          obligations  arising  under the guaranty in a manner  satisfactory  to
          Lender, and, in doing so, cure any Event of Default.

          Change in Ownership.  Any change in ownership of  twenty-five  percent
          (25%) or more of the common stock of Borrower.

          Adverse  Change.  A  material  adverse  change  occurs  in  Borrower's
          financial condition.

          Right to Cure. If any default,  other than a default on  Indebtedness,
          is curable and if  Borrower  or  Grantor,  as the case may be, has not
          been given a notice of a similar  default within the preceding  twelve
          (12) months,  it may be cured if Borrower or Grantor,  as the case may
          be, after receiving  written notice from Lender demanding cure of such
          default:  (1) cure the default  within thirty (30) days; or (2) if the
          cure requires more than thirty (30) days,  immediately  initiate steps
          which Lender deems in Lender's  sole  discretion  to be  sufficient to
          cure the default and  thereafter  continue and complete all reasonable
          and  necessary  steps  sufficient  to  produce  compliance  as soon as
          reasonably practical.

EFFECT OF AN EVENT OF DEFAULT. If any Event of Default shall occur, except where
otherwise provided in this Agreement or the Related  Documents,  all commitments
and  obligations of Lender under this Agreement or the Related  Documents or any
other  agreement  immediately  will terminate  (including any obligation to make
further  Loan  Advances  or   disbursements),   and,  at  Lender's  option,  all
Indebtedness  immediately will become due and payable, all without notice of any
kind to  Borrower,  except  that in the case of an Event of  Default of the type
described in the  "Insolvency"  subsection  above,  such  acceleration  shall be
automatic  and not optional.  In addition,  Lender shall have all the rights and
remedies  provided in the Related  Documents or available at law, in equity,  or
otherwise. Except as may be prohibited by applicable law, all of Lender's rights
and  remedies   shall  be  cumulative   and  may  be  exercised   singularly  or
concurrently.  Election by Lender to pursue any remedy shall not exclude pursuit
of any other remedy,  and an election to make  expenditures or to take action to
perform an obligation  of Borrower or of any Grantor  shall not affect  Lender's
right to declare a default and to exercise its rights and remedies.

PRIMARY DEPOSIT  ACCOUNT.  Borrower shall maintain its primary deposit  accounts
with Lender.  Primary Deposit Account means those accounts which are used as the
primary  accounts  for the  purpose  of  depositing  funds  from the  receipt of
revenues and disbursing funds to pay expenses as related to the operation of the
Borrower's  business.  The deposit  account(s)  must be  established  and active
within 90 days of the date of this Agreement,  as defined at the sole discretion
of the Lender. The failure to meet this requirement shall constitute an Event of
Default  under  the  terms  of  this  Agreement,   which  shall  result  in  the
acceleration of the interest rate to the default rate as stated in the Note(s).

COMPLETE AGREEMENT. As of the effective date hereof, this Agreement contains the
full and  complete  understanding  of the  parties  with  respect to the subject
matter  hereof and  replaces  any prior  agreement  or  arrangement  between the
parties,  whether oral or written.  The provisions of this Agreement may only be
amended by a subsequent  instrument in writing clearly purporting to effect such
amendment and signed by both parties.

An exhibit,  titled  "Business  Loan  Agreement  Addendum,"  is attached to this
Agreement and by this  reference is made a part of this Agreement just as if all
the provisions,  terms and conditions of the Exhibit had been fully set forth in
this Agreement.

MISCELLANEOUS  PROVISIONS.  The following miscellaneous provisions are a part of
this Agreement:

          Amendments.  This  Agreement,  together  with any  Related  Documents,
          constitutes the entire  understanding  and agreement of the parties as
          to the  matters  set  forth in this  Agreement.  No  alteration  of or
          amendment to this Agreement shall be effective unless given in writing
          and  signed by the party or  parties  sought to be charged or bound by
          the alteration or amendment.

          Attorneys' Fees;  Expenses.  Borrower agrees to pay upon demand all of
          Lender's costs and expenses,  including Lender's reasonable  attorneys
          fees and Lender's  reasonable  legal expenses,  incurred in connection
          with the enforcement of this



--------------------------------------------------------------------------------




                             BUSINESS LOAN AGREEMENT                    Page 8
Loan No.:  1089921654               (Continued)


================================================================================

          Agreement.  Lender may hire or pay someone  else to help  enforce this
          Agreement,  and  Borrower  shall pay the costs  and  expenses  of such
          enforcement.  Costs and expenses include Lender's  attorneys' fees and
          legal expenses whether or not there is a lawsuit, including attorneys'
          fees and legal expenses for bankruptcy  proceedings (including efforts
          to modify or vacate any automatic stay or  injunction),  appeals,  and
          any anticipated post-judgment collection services. Borrower also shall
          pay all court costs and such additional fees as may be directed by the
          court.

          Caption   Headings.   Caption  headings  in  this  Agreement  are  for
          convenience  purposes  only  and are not to be  used to  interpret  or
          define the provisions of this Agreement.

          Consent  to  Loan  Participation.  Borrower  agrees  and  consents  to
          Lender's  sale  or  transfer,  whether  now or  later,  of one or more
          participation interests in the Loan to one or more purchasers, whether
          related or  unrelated  to  Lender.  Lender may  provide,  without  any
          limitation  whatsoever,  to any one or more  purchasers,  or potential
          purchasers,  any  information  or  knowledge  Lender  may  have  about
          Borrower or about any other matter  relating to the Loan, and Borrower
          hereby waives any rights to privacy  Borrower may have with respect to
          such matters. Borrower additionally waives any and all notices of sale
          of participation  interests,  as well as all notices of any repurchase
          of  such  participation  interests.  Borrower  also  agrees  that  the
          purchasers of any such  participation  interests will be considered as
          the  absolute  owners of such  interests in the Loan and will have all
          the rights  granted  under the  participation  agreement or agreements
          governing the sale of such participation  interests.  Borrower further
          waives  all rights of offset or  counterclaim  that it may have now or
          later against Lender or against any purchaser of such a  participation
          interest  and  unconditionally  agrees  that  either  Lender  or  such
          purchaser   may   enforce   Borrower's   obligation   under  the  Loan
          irrespective  of  the  failure  or  insolvency  of any  holder  of any
          interest in the Loan.  Borrower  further  agrees that the purchaser of
          any  such   participation   interests   may  enforce   its   interests
          irrespective of any personal claims or defenses that Borrower may have
          against Lender.

          Governing  Law.  This  Agreement  will  be  governed  by  federal  law
          applicable  to Lender and, to the extent not preempted by federal law,
          the laws of the State of Iowa without  regard to its  conflicts of law
          provisions. This Agreement has been accepted by Lender in the State of
          Iowa. 

          Choice of Venue. If there is a lawsuit,  Borrower agrees upon Lender's
          request to submit to the  jurisdiction  of the courts of Linn  County,
          State of Iowa.

          No Waiver by  Lender.  Lender  shall not be deemed to have  waived any
          rights under this Agreement unless such waiver is given in writing and
          signed  by  Lender.  No delay or  omission  on the part of  Lender  in
          exercising  any right  shall  operate as a waiver of such right or any
          other right. A waiver by Lender of a provision of this Agreement shall
          not  prejudice or constitute a waiver of Lender's  right  otherwise to
          demand strict compliance with that provision or any other provision of
          this Agreement.  No prior waiver by Lender,  nor any course of dealing
          between Lender and Borrower, or between Lender and any Grantor,  shall
          constitute a waiver of any of Lender's  rights or of any of Borrower's
          or any Grantor's  obligations as to any future transactions.  Whenever
          the consent of Lender is required under this  Agreement,  the granting
          of such  consent  by  Lender  in any  instance  shall  not  constitute
          continuing  consent to  subsequent  instances  where  such  consent is
          required  and in all cases such  consent may be granted or withheld in
          the sole discretion of Lender.

          Notices. Any notice required to be given under this Agreement shall be
          given in writing, and shall be effective when actually delivered, when
          actually received by telefacsimile (unless otherwise required by law),
          when deposited with a nationally  recognized overnight courier, or, if
          mailed,  when  deposited in the United  States  mail,  as first class,
          certified  or  registered  mail  postage  prepaid,   directed  to  the
          addresses  shown near the beginning of this  Agreement.  Any party may
          change its address for notices  under this  Agreement by giving formal
          written  notice to the other parties,  specifying  that the purpose of
          the  notice is to change the  party's  address.  For notice  purposes,
          Borrower  agrees to keep Lender  informed  at all times of  Borrower's
          current  address.  Unless  otherwise  provided  or required by law, if
          there is more than one  Borrower,  any  notice  given by Lender to any
          Borrower is deemed to be notice given to all Borrowers.

          Severability. If a court of competent jurisdiction finds any provision
          of this Agreement to be illegal,  invalid,  or unenforceable as to any
          circumstance,  that  finding  shall not make the  offending  provision
          illegal,  invalid, or unenforceable as to any other  circumstance.  If
          feasible, the offending provision shall be considered modified so that
          it becomes legal,  valid and enforceable.  If the offending  provision
          cannot  be so  modified,  it shall be  considered  deleted  from  this
          Agreement.   Unless   otherwise   required  by  law,  the  illegality,
          invalidity,  or  unenforceability  of any provision of this  Agreement
          shall not affect the legality, validity or enforceability of any other
          provision of this Agreement.



--------------------------------------------------------------------------------




                             BUSINESS LOAN AGREEMENT                    Page 9
Loan No.:  1089921654               (Continued)


================================================================================

          Successors  and Assigns.  All covenants and agreements by or on behalf
          of Borrower contained in this Agreement or any Related Documents shall
          bind Borrower's  successors and assigns and shall inure to the benefit
          of Lender and its successors and assigns. Borrower shall not, however,
          have the right to assign Borrower's rights under this Agreement or any
          interest therein, without the prior written consent of Lender.

          Survival of Representations and Warranties.  Borrower  understands and
          agrees   that  in  making   the  Loan,   Lender  is   relying  on  all
          representations,  warranties,  and covenants  made by Borrower in this
          Agreement  or in any  certificate  or other  instrument  delivered  by
          Borrower to Lender  under this  Agreement  or the  Related  Documents.
          Borrower further agrees that regardless of any  investigation  made by
          Lender,  all  such  representations,  warranties  and  covenants  will
          survive  the making of the Loan and  delivery to Lender of the Related
          Documents,  shall be  continuing  in nature,  and shall remain in full
          force and effect until such time as Borrower's  Indebtedness  shall be
          paid in full,  or until  this  Agreement  shall be  terminated  in the
          manner provided above, whichever is the last to occur.

          Time is of the Essence.  Time is of the essence in the  performance of
          this Agreement.

          Waive Jury.  All parties to this  Agreement  hereby waive the right to
          any jury trial in any action,  proceeding,  or counterclaim brought by
          any party against any other party.

DEFINITIONS.  The following capitalized words and terms shall have the following
meanings  when  used  in  this  Agreement.  Unless  specifically  stated  to the
contrary, all references to dollar amounts shall mean amounts in lawful money of
the United States of America. Words and terms used in the singular shall include
the  plural,  and the plural  shall  include  the  singular,  as the context may
require.  Words and terms not otherwise defined in this Agreement shall have the
meanings  attributed to such terms in the Uniform  Commercial  Code.  Accounting
words and terms not otherwise  defined in this Agreement shall have the meanings
assigned to them in accordance with generally accepted accounting  principles as
in effect on the date of this Agreement:

          Advance.  The word "Advance"  means a disbursement of Loan funds made,
          or to be made, to Borrower or on Borrower's behalf on a line of credit
          or  multiple  advance  basis  under the terms and  conditions  of this
          Agreement.

          Agreement. The word "Agreement" means this Business Loan Agreement, as
          this Business  Loan  Agreement may be amended or modified from time to
          time,  together  with all  exhibits  and  schedules  attached  to this
          Business Loan Agreement from time to time.

          Borrower. The word "Borrower" means MorAmerica Capital Corporation and
          includes all co-signers  and co-makers  signing the Note and all their
          successors and assigns.

          Collateral.  The word  "Collateral"  means  all  property  and  assets
          granted as  collateral  security for a Loan,  whether real or personal
          property, whether granted directly or indirectly,  whether granted now
          or in the  future,  and  whether  granted  in the  form of a  security
          interest,  mortgage,  collateral mortgage, deed of trust,  assignment,
          pledge,  crop pledge,  chattel mortgage,  collateral chattel mortgage,
          chattel trust, factor's lien, equipment trust, conditional sale, trust
          receipt,  lien,  charge,  lien or title retention  contract,  lease or
          consignment  intended as a security  device,  or any other security or
          lien  interest  whatsoever,  whether  created  by  law,  contract,  or
          otherwise.

          Environmental  Laws. The words  "Environmental  Laws" mean any and all
          state, federal and local statutes, regulations and ordinances relating
          to the  protection  of  human  health  or the  environment,  including
          without   limitation   the   Comprehensive   Environmental   Response,
          Compensation, and Liability Act of 1980, as amended, 42 U.S.C. Section
          9601, et seq. ("CERCLA"), the Superfund Amendments and Reauthorization
          Act of 1986,  Pub. L. No. 99-499  ("SARA"),  the  Hazardous  Materials
          Transportation  Act, 49 U.S.C.  Section  1801,  et seq.,  the Resource
          Conservation  and Recovery  Act, 42 U.S.C.  Section  6901, et seq., or
          other applicable state or federal laws, rules, or regulations  adopted
          pursuant thereto.

          Event of Default.  The words "Event of Default" mean any of the events
          of default set forth in this Agreement in the default  section of this
          Agreement.

          GAAP. The word "GAAP" means generally accepted accounting principles.



--------------------------------------------------------------------------------




                             BUSINESS LOAN AGREEMENT                   Page 10
Loan No.:  1089921654               (Continued)


================================================================================


          Grantor.  The word  "Grantor"  means  each and all of the  persons  or
          entities  granting a Security Interest in any Collateral for the Loan,
          including  without  limitation all Borrowers  granting such a Security
          Interest.

          Guarantor.  The word  "Guarantor"  means  any  guarantor,  surety,  or
          accommodation party of any or all of the Loan.

          Guaranty.  The word  "Guaranty"  means the guaranty from  Guarantor to
          Lender,  including without limitation a guaranty of all or part of the
          Note.

          Hazardous Substances.  The words "Hazardous Substances" mean materials
          that, because of their quantity,  concentration or physical,  chemical
          or  infectious  characteristics,  may  cause  or  pose  a  present  or
          potential  hazard to human health or the  environment  when improperly
          used,   treated,   stored,   disposed  of,  generated,   manufactured,
          transported or otherwise handled. The words "Hazardous Substances" are
          used in their very broadest sense and include  without  limitation any
          and all hazardous or toxic  substances,  materials or waste as defined
          by or  listed  under  the  Environmental  Laws.  The  term  "Hazardous
          Substances" also includes, without limitation, petroleum and petroleum
          by-products or any fraction thereof and asbestos.

          Indebtedness. The word "Indebtedness" means the indebtedness evidenced
          by the Note or Related Documents, including all principal and interest
          together with all other  indebtedness and costs and expenses for which
          Borrower  is  responsible  under  this  Agreement  or under any of the
          Related Documents.

          Lender.  The word "Lender"  means Cedar Rapids Bank and Trust Company,
          its successors and assigns.

          Loan.   The  word  "Loan"  means  any  and  all  loans  and  financial
          accommodations  from  Lender  to  Borrower  whether  now or  hereafter
          existing,  and however  evidenced,  including without limitation those
          loans and financial  accommodations  described  herein or described on
          any exhibit or schedule attached to this Agreement from time to time.

          Note. The word "Note" means the Notes  executed by MorAmerica  Capital
          Corporation  dated  August 30,  2007,  together  with all renewals of,
          extensions of,  modifications of, refinancings of,  consolidations of,
          and substitutions.

          Permitted  Liens.  The  words  "Permitted  Liens"  mean (1)  liens and
          security interests  securing  Indebtedness owed by Borrower to Lender;
          (2) liens for taxes,  assessments,  or similar  charges either not yet
          due or being  contested  in good  faith;  (3)  liens  of  materialmen,
          mechanics,  warehousemen,  or carriers, or other like liens arising in
          the ordinary course of business and securing obligations which are not
          yet  delinquent;  (4) purchase  money liens or purchase money security
          interests upon or in any property  acquired or held by Borrower in the
          ordinary course of business to secure indebtedness  outstanding on the
          date of this Agreement or permitted to be incurred under the paragraph
          of this  Agreement  titled  "Indebtedness  and  Liens";  (5) liens and
          security interests which, as of the date of this Agreement,  have been
          disclosed  to and  approved  by the Lender in  writing;  and (6) those
          liens and security  interests  which in the  aggregate  constitute  an
          immaterial and  insignificant  monetary amount with respect to the net
          value of Borrower's assets.

          Related Documents.  The words "Related  Documents" mean all promissory
          notes, credit agreements,  loan agreements,  environmental agreements,
          guaranties,  security agreements,  mortgages, deeds of trust, security
          deeds, collateral mortgages, and all other instruments, agreements and
          documents,  whether now or hereafter existing,  executed in connection
          with the Loan.

          Security  Agreement.  The words "Security  Agreement" mean and include
          without limitation any agreements, promises, covenants,  arrangements,
          understandings or other agreements,  whether created by law, contract,
          or  otherwise,  evidencing,  governing,  representing,  or  creating a
          Security Interest.

          Security  Interest.   The  words  "Security  Interest"  mean,  without
          limitation,  any and all types of  collateral  security,  present  and
          future, whether in the form of a lien, charge, encumbrance,  mortgage,
          deed of trust, security deed, assignment, pledge, crop pledge, chattel
          mortgage,  collateral chattel mortgage,  chattel trust, factor's lien,
          equipment  trust,  conditional  sale,  trust  receipt,  lien or  title
          retention contract lease or consignment  intended as a security device
          or any other security or lien interest  whatsoever  whether created by
          law, contract, or otherwise.

BORROWER  ACKNOWLEDGES  HAVING READ ALL THE  PROVISIONS  OF THIS  BUSINESS  LOAN
AGREEMENT AND BORROWER  AGREES TO ITS TERMS.  THIS  BUSINESS  LOAN  AGREEMENT IS
DATED AUGUST 30, 2007.




--------------------------------------------------------------------------------




                             BUSINESS LOAN AGREEMENT                    Page 11
Loan No.:  1089921654               (Continued)


================================================================================

BORROWER  ACKNOWLEDGES  RECEIPT  OF A  COMPLETED  COPY  OF  THIS  BUSINESS  LOAN
AGREEMENT AND ALL OTHER DOCUMENTS RELATING TO THIS DEBT.

BORROWER:

MORAMERICA CAPITAL CORPORATION


By:  /s/ David R. Schroder
   --------------------------------
    David R. Schroder, President of
    MorAmerica Capital Corporation

LENDER:

CEDAR RAPIDS BANK AND TRUST COMPANY



By:  /s/ Dana L. Nichols
   --------------------------------
    Dana L. Nichols, Senior Vice President


================================================================================




--------------------------------------------------------------------------------



                        BUSINESS LOAN AGREEMENT ADDENDUM

---------      ----------  ----------  ----------  ---------  -------  -------  --------
Principal      Loan Date   Maturity    Loan No     Call/Coll  Account  Officer  Initials
$6,250,000.00  08-30-2007  08-28-2009  1089921654  410 / 4               703                                                           703
---------      ----------  ----------  ----------  ---------  -------  -------  --------
References  in the shaded  area are for  Lender's  use only and do not limit the
applicability of this document to any particular loan or item.
Any item above containing "***" has been omitted due to text length limitations.

--------------------------------------------------------------------------------

Borrower:  MorAmerica Capital Corporation
           101 2nd Street SE Ste 800
           Cedar Rapids, IA  52401

Lender:    Cedar Rapids Bank and Trust Company
           500 1st Avenue NE Ste 100, P.O. Box 789
           Cedar Rapids, IA  52406-0789

================================================================================

This BUSINESS LOAN  AGREEMENT  ADDENDUM is attached to and by this  reference is
made a part of the Business Loan Agreement,  dated August 30, 2007, and executed
in connection with a loan or other financial accommodations between CEDAR RAPIDS
BANK AND TRUST COMPANY and MorAmerica Capital Corporation.

Each loan listed herein shall be subject to the Business Loan Agreement:

Loan#             Original Loan Date        Original Loan Amount
1089921654                 8/30/07                   $6,250,000
1089921655                 8/30/07                   $  500,000

The following subsection is added to the Affirmative Covenants:

Borrower will satisfy the Business Financial Statement covenant by delivering an
annual audited consolidated financial statement prepared in accordance with GAAP
for  an  investment  company  and an  unaudited  consolidated  fiscal  quarterly
financial statements prepared in accordance with GAAP for an investment company.

Investment  Portfolio  Activity  Report - as soon as available,  but in no event
later than forty-five  (45) days after the end of each fiscal  quarter,  furnish
Lender with an  itemization  of all  investment  dispositions  or any additional
investments  made by the Borrower to include the date and dollar  amount of such
activity,  prepared by Borrower,  all as set forth in the consolidated quarterly
report  of  Borrower  and  Borrower's  parent  on Form  10-Q as  filed  with the
Securities and Exchange Commission.

Investment  Portfolio  Valuation Report - as soon as available,  but in no event
later than forty-five  (45) days after the end of each fiscal  quarter,  furnish
Lender with an itemization of all  investments  owned by the Borrower to include
the Borrower's ownership interest and valuation for each investment, prepared by
Borrower,  all as set forth in the consolidated quarterly report of Borrower and
Borrower's  parent  on Form  10-Q as filed  with  the  Securities  and  Exchange
Commission.

Board  Management  Letter - as soon as  available,  but in no event  later  than
forty-five (45) days after the end of each fiscal quarter, furnish Lender with a
copy of the  Management  Letter  provided  to  Borrower's  Board  of  Directors,
prepared by Borrower.

Minimum  Investment  Portfolio  Value - Borrower will be required to maintain at
all times an Investment  Portfolio  Value of not less than  $5,000,000 more than
the  outstanding  balances  of  all  Indebtedness  due  Lender.  The  Investment
Portfolio Value will be determined in accordance  with the Investment  Portfolio
Valuation Report and generally accepted accounting principles.

Change in Investment  Advisor.  Borrower has retained  InvestAmerica  Investment
Advisors, Inc. as its investment advisor.  Borrower agrees that if it decides to
change  investment  advisors that it will notify Bank of the proposed  change in
advance and that any change will require Bank's approval which approval will not
be unreasonably withheld.

Negative Covenant.  Notwithstanding  the covenant regarding Loans,  Acquisitions
and Guaranties on page 3, Borrower is authorized to make  follow-on  investments
in its current  Portfolio  companies  in the form or debt  and/or  equity in the
ordinary  course of business,  provided  that no more than $300,000 of follow-on
investments  shall be made in any year and no more than  $500,000  of  follow-on
investments shall be made during the term of the Notes.




--------------------------------------------------------------------------------




                             BUSINESS LOAN AGREEMENT                    Page 13
Loan No.:  1089921654               (Continued)


================================================================================

THIS BUSINESS LOAN AGREEMENT ADDENDUM IS EXECUTED ON AUGUST 30, 2007.

BORROWER:

MORAMERICA CAPITAL CORPORATION


By:  /s/ David R. Schroder
   --------------------------------
    David R. Schroder, President of
    MorAmerica Capital Corporation

LENDER:

CEDAR RAPIDS BANK AND TRUST COMPANY


By:  /s/ Dana L. Nichols
   --------------------------------
    Dana L Nichols, Senior Vice President


===================================================================================================================

